Citation Nr: 0328009	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  98-18 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to March 4, 1997, 
for the grant of a 70 percent disability evaluation for an 
anxiety disorder.

2.  Entitlement to an effective date prior to March 4, 1997, 
for the grant of a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.  He was a prisoner of war (POW) in Germany from August 
1944 to April 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to an increased evaluation of 70 
percent for anxiety, and entitlement to a TDIU.  The veteran 
subsequently perfected an appeal regarding the effective date 
assigned for those grants.  During that stage of the appeal, 
the RO issued a Statement of the Case (SOC) in September 
1998.


FINDINGS OF FACT

1.  In a September 1988 rating decision, the RO denied 
entitlement to an evaluation in excess of 50 percent for the 
veteran's service-connected anxiety disorder.  The veteran 
did not perfect an appeal regarding that issue, and therefore 
the decision was final. 

2.  On March 4, 1997, the RO received an informal claim of 
entitlement to an increased evaluation for an anxiety 
disorder and entitlement to a TDIU.

3.  It is not factually ascertainable that, during the one 
year period prior to March 4, 1997, the veteran experienced 
an increase in the severity of his service-connected anxiety 
disorder, or that he became unable to obtain or maintain 
substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 4, 
1997, for the assignment of a 70 percent evaluation for an 
anxiety disorder are not met.  38 U.S.C.A. § 5110(a), (b)(2) 
(West 2002); 38 C.F.R. § 3.400(o) (2003).

2.  The criteria for an effective date prior to March 4, 
1997, for the assignment of a TDIU are not met.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).

We note that the development of medical evidence appears to 
be complete.  By virtue of the SOC in May 2000, and 
correspondence from the RO, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claim and the new VCAA regulations.  In 
particular, in an evidence development letter dated in June 
2003, the veteran was advised of the type of evidence 
necessary to substantiate his claims.  In that letter, the 
veteran was also advised of his and VA's responsibilities 
under the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (Board 
must identify documents that satisfy VCAA requirements).



It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  However, the notices 
provided to the veteran and his representative in the present 
case since his claim was filed have accorded him ample time 
for responses, and he and his representative have submitted 
evidence and argument on several occasions.

Moreover, unlike many questions subject to appellate review, 
the issue of whether the appellant is entitled to an earlier 
effective date for the awards of an increased rating and a 
TDIU, by its very nature, has an extremely narrow focus.  The 
RO, in the September 1998 SOC, set forth the law and 
regulations pertinent to a claim for an earlier effective 
date.  The veteran has not submitted or made reference to any 
additional records which would tend to substantiate his 
claim.  It appears clear, therefore, that there are no 
outstanding records or other evidence that could support the 
claim.  No useful purpose would be served by further delaying 
appellate review to provide additional notice; it is clear 
from communications from the veteran and his representative 
that they seek appellate review without further delay.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional

burdens on VA, with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).  See also Kuzma v. Principi, ___ F.3d ___, No. 03-
7032 (Fed. Cir. Aug. 25, 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)); 38 C.F.R. § 3.102 
(2003).

II.  Effective date prior to March 4, 1997, for the grant of 
a 70 percent
disability evaluation for anxiety and a TDIU

The veteran is seeking entitlement to an effective date 
earlier than March 4, 1997, for the grants of a 70 percent 
evaluation and a TDIU.  He contends that he should be awarded 
an effective date of November 1988 because that was the month 
in which he had filed a Notice of Disagreement (NOD) in a 
previous claim for an increased evaluation.  He acknowledges 
that he did not perfect his appeal at that time by submitting 
a Substantive Appeal, but argues that this was because he was 
going through the grief of having just lost his wife. 

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(o)(1) (2003).  An exception to that rule 
applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
such an instance, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. 
§ 3.400(o)(2) (2003); Harper v. Brown, 10 Vet. App. 125 
(1997).  The term "increase" as used in 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400 means an increase to the next 
disability level.  Hazan v. Gober, 10 Vet. App. 511 (1997).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2003).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).  The 
governing regulations provide that an appeal consists of a 
timely filed NOD in writing and, after an SOC has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (2002).  A claimant has one year from notification of 
a decision of the agency of original jurisdiction to file the 
NOD, and the decision becomes final if an NOD is not filed 
within that time.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 
3.160(d), 20.302(a) (2002).  A substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction (here, the RO) mailed the SOC to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of notification of the determination 
being appealed, whichever period ends later.  38 U.S.C.A. 
§ 7105(b); 38 C.F.R. § 20.302.

The record reflects that, in a September 1988 rating 
decision, the RO denied entitlement to an evaluation in 
excess of 50 percent for the veteran's service-connected 
anxiety disorder.  In November 1988, the veteran submitted an 
NOD regarding that issue, and, later that month, the RO 
responded by issuing an SOC.  However, the veteran did not 
submit a Substantive Appeal within the remainder of the one-
year period following the September 1988 rating decision.  
Thus, the September 1988 rating decision became final.  38 
C.F.R. § 20.1103.

As discussed in detail above, no additional correspondence 
was received from the veteran regarding this issue until 
March 4, 1997, at which point the veteran submitted a 
statement indicating that he was seeking an increased 
evaluation for his service-connected anxiety disorder.  He 
also indicated that he felt that he was totally disabled as a 
result of his service-connected disability.  This evidence 
was correctly construed by the RO as an informal claim for an 
increased rating and a TDIU.  The Board has reviewed the 
record and has been unable to identify any correspondence, 
submitted by the veteran prior to March 1997, which could be 
interpreted as an informal claim for an increased rating 
and/or a TDIU.  Therefore, under the general rule, inasmuch 
as the veteran did not perfect an appeal regarding his 1988 
claim for an increased rating, the Board finds that this 
previous claim cannot support the assignment of an earlier 
effective date for the grant of an increased evaluation for 
anxiety or the grant of a TDIU.

In light of the aforementioned evidence, the only way in 
which the veteran can obtain an effective date earlier than 
that of March 1997 for his service-connected anxiety or for 
his TDIU is if it is factually ascertainable in the record 
that an increase in disability occurred at an earlier date 
within the one-year period prior to his March 1997 claim.  
See 38 C.F.R. § 3.400(o)(2).  However, the Board notes that 
there is no medical evidence of record for that period prior 
to April 1997, and no


other evidence that could support a finding that the 
veteran's service-connected anxiety disorder had increased in 
severity.  Thus, the preponderance of the evidence is against 
the assignment of an earlier effective date on that basis.

As noted above, the veteran contends that he would have 
perfected his appeal in 1988 if he had not been dealing with 
the grief of having lost his wife in July 1988.  Certainly, 
the Board is sympathetic with the veteran's tragic loss of 
his wife, and with the fact that he was likely distracted at 
that time as a result of his grief.  However, the record 
reflects that the RO's rating decision was issued in 
September 1988, and that the veteran submitted a timely NOD 
in November 1988.  The SOC followed later that month.  Thus, 
the veteran, who was cognizant enough of his VA claim to 
submit an NOD in November 1988, had a period of ten months 
following the issuance of the SOC to perfect his appeal by 
submitting a Substantive Appeal.  The record also reflects 
that the veteran did not file request for an extension of 
time for filing his Substantive Appeal.

In this case, the veteran appears to be raising what amounts 
to a theory of relief couched in equity.  He essentially 
contends that his previous claim for an increased evaluation 
in 1988 should be found to still be pending because he would 
have perfected his appeal if he had not been dealing with the 
loss of his wife.  However, while the Board is very 
sympathetic to the appellant's claim, we are without 
authority to grant the veteran's claims for earlier effective 
dates on an equitable basis.  We are constrained to follow 
the specific provisions of law regarding appeal deadlines and 
effective date determinations.  See 38 U.S.C.A. §§ 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to an 
effective date prior to March 4, 1997, for the grant of a 70 
percent disability evaluation for an anxiety disorder, and 
entitlement to an effective date prior to March 4, 1997, for 
the grant of a TDIU.  Accordingly, the benefits sought on 
appeal must be denied.




ORDER

Entitlement to an effective date prior to March 4, 1997, for 
the grant of a 70 percent disability evaluation for an 
anxiety disorder, is denied.

Entitlement to an effective date prior to March 4, 1997, for 
the grant of a total disability rating based upon individual 
unemployability is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




